Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  158240 (88)(97)                                                                                         David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  SUSAN BISIO,                                                                                         Richard H. Bernstein
            Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  v                                                                 SC: 158240                                          Justices
                                                                    COA: 335422
                                                                    Oakland CC: 2015-150462-CZ
  THE CITY OF THE VILLAGE OF
  CLARKSTON,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion to file a reply to the answer to the motion for
  rehearing is GRANTED, and the reply filed with the motion is accepted for filing. The
  motion for rehearing of this Court’s July 24, 2020 opinion is considered, and it is
  DENIED.

         VIVIANO, J. (dissenting).

         I would grant defendant-appellee’s motion for rehearing and vacate the Court’s
  opinion in order to allow the parties and amici curiae an opportunity to address the merits
  of the new legal theory adopted by the majority opinion.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2020
         t0929
                                                                               Clerk